CONFIDENTIAL

 

 

Exhibit 10.69

 

[Conformed Copy]

 

DISTRIBUTION AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 25th day of April 2006, by and
between TCBY SYSTEMS, LLC, a Delaware limited liability company (“COMPANY”) and
SOUTHWEST TRADERS, INC., a California Corporation (“DISTRIBUTOR”). DISTRIBUTOR
will commence distribution services under this Agreement on May 21, 2006 (the
“Effective Date”) unless otherwise mutually agreed upon by the parties.

RECITALS

A.                                    The COMPANY is engaged in the worldwide
business of franchising or licensing retail TCBY Stores and other related
concepts (“Franchised Stores”).  COMPANY also has several COMPANY-owned stores
that it supports directly (“Company Stores”).  The Franchised Stores and or
individual franchisees (the “Franchisees”) function as independent companies and
are individually and solely responsible for the activities at each location,
including purchasing needed products and supplies, which includes responsibility
for purchasing from DISTRIBUTOR.  COMPANY is responsible for activities at its
Company Stores.  Company Stores and Franchised Stores are jointly referred to
herein as “Stores”, the Franchisees and individuals responsible for Company
Stores are jointly referred to as (“Operators”) and the combined efforts of the
COMPANY and its Franchisees is referred to as the “System”.  COMPANY takes steps
to assist Stores to meet its purchasing needs and has the right to designate
distributors and suppliers for the System.

B.                                    The DISTRIBUTOR is engaged in the business
of purchasing, selling, distributing and delivering food service products
(including the Products, as defined below).  In connection therewith, the
DISTRIBUTOR manages, controls, prepares and furnishes reports to its customers
concerning the inventories of products and supplies the DISTRIBUTOR purchases,
manages and controls for sale, distribution and delivery to its customers.

C.                                    COMPANY wishes to appoint DISTRIBUTOR as
the primary distributor of certain approved proprietary food and related
products to the Stores located within the Territory  (as defined below), and
DISTRIBUTOR wishes to accept such appointment, all on the terms and conditions
hereinafter set forth.

1


--------------------------------------------------------------------------------


AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.                                      Appointment — Subject to all terms and
conditions of this Agreement, COMPANY hereby appoints DISTRIBUTOR as a
distributor of the products within the product categories listed in Schedule 1
(the “Products”), to the Stores in the territory serviced by DISTRIBUTOR’s
distribution centers located in Temecula, California (the “Temecula Territory”)
and Sacramento, California (the “Sacramento Territory” and the Temecula
Territory and Sacramento Territory combined the “Territory”) as reflected in the
maps depicted in Schedule 2 and DISTRIBUTOR hereby accepts such appointment. To
the extent that conflicts arise between the maps and the county listing in
Schedule 2, the maps shall prevail.  It is the intent of both COMPANY and
DISTRIBUTOR that all communities with a population of 10,000 or greater in the
states of California, Arizona, New Mexico, Nevada, Oregon, Washington and Idaho
(west of and including Twin Falls) be included in the Territory.  Subject to
Section 2.02, COMPANY may appoint DISTRIBUTOR as a distributor of Products to
Stores outside of the Territory and DISTRIBUTOR may agree to such designation.  
DISTRIBUTOR will be entitled to at least 90% of all sales of the Products to the
Stores located in the Territory, calculated on an aggregate dollar basis.

2.             Distribution of Products

2.01                        Products — DISTRIBUTOR will maintain in its
inventory of Products the following: (i) Products designated by COMPANY that
contain the proprietary trademarks, service marks, logos or labels of COMPANY or
any of its affiliates or that are made pursuant to specifications provided by
COMPANY, its affiliates, or licensors for limited distribution to Operators
(defined below) or other entities licensed by COMPANY, its affiliates or
licensors (“TCBY Branded Products”), and (ii) other supplies or other national
or regional branded Products designated  or contracted for by COMPANY to be
maintained in inventory by DISTRIBUTOR for distribution to  COMPANY, its
affiliates and the Operators.  (Collectively, Products described in clauses (i)
and (ii) are referred to as “Proprietary Products”).  DISTRIBUTOR will also
maintain in its inventory non-proprietary Products which DISTRIBUTOR stocks in
its inventory for sale to COMPANY, its affiliates and its Operators. DISTRIBUTOR
shall not be required to maintain more than two hundred (200) Proprietary
Products in inventory at any time.  All Coca Cola Products carried for COMPANY
shall be excluded from the calculation of the number of Proprietary Products.

2


--------------------------------------------------------------------------------


2.02                        Approved Operators — DISTRIBUTOR shall sell and
deliver to Franchisees and Operators of Stores approved by COMPANY and located
within the Territory such quantities of the Products (subject to minimum Product
order requirements) as the Operators may order from time to time during the term
of this Agreement. DISTRIBUTOR shall cease selling TCBY Branded Products to any
Operator not later than three (3) days following receipt of written notice from
COMPANY advising DISTRIBUTOR that such Operator is no longer approved by COMPANY
and shall, within such timeframe, further cease selling, under the terms of any
supplier agreement negotiated by COMPANY, all Proprietary Products to such
Operators referenced in such notice. In addition, DISTRIBUTOR shall have the
right to cease the sale and distribution of Products to any Operator (a) who is
in default of its obligations to DISTRIBUTOR, provided that DISTRIBUTOR has
given COMPANY at least three (3) business days notice of such default before
ceasing deliveries to such Operator, or (b) who has filed a voluntary petition
in bankruptcy or under any other similar insolvency or debtor relief law or who
has had such a petition filed against it, or who has made a general assignment
for the benefit of its creditors. COMPANY shall also have the right to reinstate
delivery to any Operator that COMPANY previously stopped selling by providing
written notice to DISTRIBUTOR and DISTRIBUTOR shall provide such delivery as
soon as mutually agreed between the parties.

A list of the present Operators with Stores located within the Territory and
approved by COMPANY and their respective Store locations is attached hereto as
Schedule 3.  During the term of this Agreement, COMPANY shall maintain and
provide to DISTRIBUTOR a current list of all Operators with Stores within the
Territory who have been approved by COMPANY for distribution of the Products
under this Agreement. DISTRIBUTOR shall have the right to rely upon such list,
as amended or modified by COMPANY in writing from time to time, in performing
its obligations under this Agreement. COMPANY shall notify DISTRIBUTOR of new
Stores within the Territory not less than twenty one (21) days prior to the
desired date of first shipment of Products to any such new Stores. In addition,
provided and to the extent that COMPANY and DISTRIBUTOR mutually agree in
writing, DISTRIBUTOR shall provide distribution services to Stores located
outside the Territory, as designated by COMPANY.

COMPANY represents and warrants that the terms of this Agreement, as and if
amended in the manner permitted under this Agreement, are binding upon and shall
govern DISTRIBUTOR and COMPANY’s obligations with respect to distribution
services performed by DISTRIBUTOR hereunder and that each Franchisee that is an
owner or operator of a Franchised Store within the System shall be bound by the
terms of this Agreement, as it may hereafter be amended, upon such Operator’s
purchase of Proprietary Products from DISTRIBUTOR.

3


--------------------------------------------------------------------------------


2.03                        Product Orders — All Product orders shall be
submitted by the Operators to DISTRIBUTOR and shall specify the location of the
Operator’s Stores, the type of Product, and the quantity desired.  Operators may
place orders electronically (“Electronic Orders”) or by faxing DISTRIBUTOR’s
customer service center in accordance with the guidelines detailed below.
DISTRIBUTOR will also accept telephone orders on a very limited exception basis
for those Operators approved in writing by the COMPANY.  All shipment expenses
from DISTRIBUTOR’s distribution center to the Operator’s location shall be at
DISTRIBUTOR’s expense unless otherwise noted elsewhere in this Agreement.
Product order guides will be provided by DISTRIBUTOR to the Operators monthly
via DISTRIBUTOR’s website or email if so requested by Operator and, on a limited
exception basis approved in writing by the COMPANY, with a hard copy mailed to
the affected Store, with availability of such order guides to be made prior to
the beginning of the month, but only after review and approval of the order
guide by COMPANY. The order guides will be organized by Product categories and
will include, among other things, the Product Sell Price (as defined herein),
Product units and new Products. DISTRIBUTOR will assign one product code number
to each stock-keeping unit (“SKU”) of each Product, which will be common
throughout its entire distribution system and will be used on all documents such
as order guides, invoices, monthly reports, etc. SKU’s, and, accordingly, the
assigned product code number, must differ for equivalent Products supplied by
different suppliers. Only Products approved for sale to its Operators by the
COMPANY will be listed on this order guide. Electronic Orders will be placed via
telephone modem or internet using DISTRIBUTOR’s automated order entry system. 
All orders are subject to the standard order cut-off time of 4:00 p.m. Pacific
time, two (2) days prior to their scheduled delivery day, with the exception of
Stores located in the States of Oregon, Washington, and Idaho, which must be
submitted three (3) days prior to their scheduled delivery day.  Operators will
be notified prior to the time of final order cut-off if a product is expected to
be out of stock so that an alternative may be ordered, subject to the provisions
of Section 3.02.  Operators will have until 5:00 p.m, one (1) day before their
order shipping day to modify or add-on to their order (Saturday at 5:00 p.m. for
Stores whose deliveries will leave DISTRIBUTOR’s facility on Monday).  Where
reasonably possible, DISTRIBUTOR will schedule ordering days and delivery days
that are mutually agreed upon by and between DISTRIBUTOR and each Operator and
will provide notice to the affected Operator of at least fourteen (14) days
before routing changes.

Except for deliveries to the states of Washington, Oregonand Idaho, wherever
reasonably possible and unless approved in advance by the COMPANY, DISTRIBUTOR
will include no more than one “skip day” between the date of order and date of
delivery (Sunday is not counted as a skip day). For example, orders scheduled
for delivery on Wednesday will be placed no earlier than Monday. Orders
scheduled for delivery on Monday will be placed on Friday. In the event

4


--------------------------------------------------------------------------------


DISTRIBUTOR must include more than one “skip day” between the date of order and
date of delivery it will notify COMPANY in advance and obtain COMPANY’s
approval.  In no event will there ever be more than two “skip days” permitted.
DISTRIBUTOR may schedule deliveries on any day of the week.  On an exception
basis, DISTRIBUTOR will consider shortening the permissible time frames for
scheduled deliveries for those Operators that, given unique and compelling
business needs, require the same.

Operator will be notified of any Product shortages at the time of order
placement or, in the case of an Electronic Order, one (1) day prior to the
loading of the delivery truck.

2.04                       Deliveries.    Delivery vehicles used by DISTRIBUTOR
will not display the marks of COMPANY’S principal competitors to include
Baskins-Robbins, Stone Cold Creamery and any other restaurant concepts whose
primary product offerings are frozen confections.

DISTRIBUTOR agrees that, excluding key drops (deliveries scheduled to be made
during the period running from one (1) hour or more after the retail closing
time of the Store to deliveries one (1) hour or more before the retail opening
time of the Store) an overall average of 90% of all regularly scheduled
deliveries will be made within a three (3) hour window, meaning no earlier than
one and one half (1 1/2) hours before and no later than one and one half (1 1/2)
hours after the scheduled delivery time. If a delivery is anticipated to fall
outside of this three (3) hour window, DISTRIBUTOR will immediately notify the
Operator. DISTRIBUTOR will provide an inside delivery to each Operator in
accordance with Company’s temperature store requirements as detailed in Section
4.09, placing refrigerated and frozen Products into their appropriate storage
areas, but will not be responsible for stocking shelves or rotating inventories.

All invoices for deliveries made during Store’s business hours will be signed
for by the Store’s store manager or other representative prior to DISTRIBUTOR’s
driver leaving the Store (provided that the driver is not unreasonably
delayed).  Copies of invoices for deliveries made after the Store’s regular
business hours will be left at the Store.

The COMPANY agrees to use its commercially reasonable efforts to cause Operators
to provide keys and security codes for night deliveries where necessary.  In the
event Operator refuses to provide keys and security codes, Operator will
promptly meet the delivery driver at the scheduled appointment time or at such
other time as Operator has been notified in the event of a late delivery.  If
the Operator fails to meet the DISTRIBUTOR delivery at the appropriate time on
more than one occasion, the Operator shall be responsible for payment of a
[CONFIDENTIAL](1)

--------------------------------------------------------------------------------

(1)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

5


--------------------------------------------------------------------------------


fee to DISTRIBUTOR for subsequent occurrences.  In the event of a Product
shortage or delivery problem that occurs during an unattended delivery, the
authorized representative of the Stores will contact the distribution center no
later than the first Notification Deadline following such unattended delivery. 
The “Notification Deadline” is 4:00 p.m. Pacific time each day for the affected
Stores.

In the case of Stores located in the States of Alaska and Hawaii, DISTRIBUTOR
agrees to process the orders from the Stores as well as deliver the Products to
the freight forwarder’s location or load the Products onto the freight
forwarder’s truck at DISTRIBUTOR’S distribution center, as the case may be. 
DISTRIBUTOR will invoice Operator for the Product Cost and its Markup pursuant
to Section 4 of this Agreement.  DISTRIBUTOR’S liability for the Products ceases
upon receipt by the freight forwarder.

2.05                        Delivery Frequency/Routing — DISTRIBUTOR will
provide each Operator with a minimum delivery frequency based on annual case
volume as shown below as long as the Operator meets the minimum order
requirements set forth in Section 5 hereof:

 

Delivery Frequency

 

Annual Case Volume

 

Summer Routing

 

Winter Routing

 

Less than 120 cases

 

3 deliveries during a 12 month period

 

120-199 cases

 

4 deliveries during a 12 month period

 

200-349 cases

 

6 deliveries during a 12 month period

 

350-499 cases

 

8 deliveries during a 12 month period

 

500-999 cases

 

Every 4 weeks

 

Every 4 weeks

 

1,000-1,999 cases

 

Every 3 weeks

 

Every 4 weeks

 

2,000-3,499 cases

 

Every week

 

Every 2 weeks

 

Greater than 3,499 cases

 

Every week

 

Every week

 

 

This schedule is intended to serve as a guideline only and DISTRIBUTOR agrees to
provide additional regular deliveries as requested by Operator and approved by
COMPANY in writing.  COMPANY will provide DISTRIBUTOR with the initial delivery
frequency for each Store in Schedule 3.  COMPANY and DISTRIBUTOR will mutually
agree on the exact date for routing changes from summer to winter and winter to
summer but each period will be approximately six (6) months with summer routing
from April through September and winter routing from October through March.

In the event an emergency delivery is required based upon the Operator’s needs
and not due to a delivery error by DISTRIBUTOR nor during the time periods
specified in Section 2.06, DISTRIBUTOR will accommodate the Operator’s request
with the most efficient available

6


--------------------------------------------------------------------------------


delivery method. All additional freight expense will be at the Operator’s
expense and will be billed upon DISTRIBUTOR’s receipt of the invoice from the
shipping agent. If DISTRIBUTOR is able to schedule such an emergency delivery in
conjunction with a nearby route, the additional freight expense will be
[CONFIDENTIAL](2).  Where possible, a store may order up to [CONFIDENTIAL](3)
cases to be delivered to a nearby store, on that store’s delivery day (and with
that store’s consent) without an additional charge.  Products delivered to a
nearby store will be billed on a separate invoice.

Should the need arise for an emergency or special delivery due to supplier
error, DISTRIBUTOR and COMPANY will work with the supplier to remedy the
shortage at the supplier’s expense. If supplier fails to pay the additional
freight expense, COMPANY will be required to do so provided DISTRIBUTOR notifies
COMPANY immediately of supplier non-performance.  If an emergency delivery is
necessary due to DISTRIBUTOR error, DISTRIBUTOR will arrange a special delivery
with any additional freight to be paid by DISTRIBUTOR.

DISTRIBUTOR will arrange its routes, wherever possible, to insure that its
delivery trucks will be in all markets (SMSA’s of at least 250,000 population)
within each Territory at least twice a week where at least twenty-five (25)
Stores serviced by DISTRIBUTOR under this Agreement are located.

2.06                        Special Deliveries During Roll-Out and New Operator
Openings — DISTRIBUTOR and COMPANY recognize that during the initial roll-out
phase of the DISTRIBUTOR distribution program, many new processes will be in
place for each of COMPANY, the Operators and DISTRIBUTOR, including changes in
the way the Operators order, the distance from the DISTRIBUTOR distribution
center to the Operators, and lead times from order day to delivery day for the
Operators. Therefore, DISTRIBUTOR will process emergency orders for all
Operators for the first thirty (30) days following the commencement of
distribution service at no additional charge, subject to the minimum order
requirements and applicable handling fees, if any, as set forth in Section 5 of
this Agreement.  In addition, during the term of this Agreement, DISTRIBUTOR
will process emergency orders for all Operators’ newly added Stores within the
first thirty (30) days following the opening of the new Stores, subject only to
minimum order requirements and applicable handling fees, if any, as set forth in
Section 5 of this Agreement.

2.07                        Return of Products/Credits — Any Products ordered by
Operators which are returned to DISTRIBUTOR for any reason must be returned no
later than the next regularly scheduled

--------------------------------------------------------------------------------

(2)                   Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(3)                   Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

7


--------------------------------------------------------------------------------


                                                delivery (except that, in the
case of Products to be returned as a result of concealed damage, within the
remaining shelf life of such Products) and all claims for Products to be
returned must be made either to the driver upon check-in of the order, by
telephone by 4 p.m. on the day of delivery following receipt of the Products if
an unattended delivery or, in the case of concealed damage, within twenty-four
(24) hours of discovery of concealed damage by the Operator.  All returned items
must be in unmarked original packaging and must be in suitable condition for
resale (unless damaged or mis-marked Product was the reason for the return).
Subject to the foregoing, DISTRIBUTOR shall provide credit to the affected
Operator for defective, shorted or damaged Products within twenty-four (24)
hours of the driver’s return if brought to the driver’s attention or noticed by
the driver during delivery or, in any event, within forty-eight (48) hours of
DISTRIBUTOR’s receipt of the Operator’s claim of damaged, shorted or defective
Products (or receipt of product, if warranted) and will immediately provide
documentation on its website for Operator of such credit if the original order
was placed electronically or via fax or phone if the order was placed in some
other manner.  Notwithstanding the foregoing, no returns will be permitted for
cooler or freezer items, or fresh produce due to misorder by the Operator. 
Products refused by Operator at time of delivery for reasons other than damage
or remaining shelf life below agreed upon parameters will be subject to a
[CONFIDENTIAL](4) restocking charge to be paid by Operator.  In the event that
the shorted, defective or damaged Product is a Kill Item, then DISTRIBUTOR will
remedy the situation in accordance with Section 3.02, if so requested by the
Operator.

2.08                        Limited Time Offers (“LTO’s”) — In order to allow
DISTRIBUTOR to maintain service levels to the Operators, COMPANY will provide
DISTRIBUTOR with at least twenty-eight (28) days prior written notice of any and
all LTO’s to be run by COMPANY (subject to availability of LTO Products from the
supplier within the twenty-eight (28) day period). Such written notices shall
include estimated usage for the Products to be promoted if such usage is
expected to deviate materially from historical levels or if a new Product.
Subject to the above, DISTRIBUTOR agrees to stock sufficient inventory for any
new Proprietary Products to be used in national LTO promotions and other key
items, as reasonably requested by COMPANY.  Unless retained on the Operator’s
menu at the instruction of the COMPANY or mutually agreed to between COMPANY and
DISTRIBUTOR, all LTO Products must be removed from the DISTRIBUTOR distribution
centers no later than sixty (60) days after the completion of the LTO and
COMPANY shall purchase all remaining inventory of such LTO as provided in
Section 3.02. The sale of LTO Products by DISTRIBUTOR is final and LTO Products
may not be returned to DISTRIBUTOR, unless the return is necessitated due to a
DISTRIBUTOR error or due to Product damage not caused by the Operator.

--------------------------------------------------------------------------------

(4)                   Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

8


--------------------------------------------------------------------------------


3.             Suppliers of Products; Inventory of Products.

3.01                        Suppliers/Contracted Products — The Proprietary
Products to be distributed to the Operators under the terms and conditions of
this Agreement shall be purchased by DISTRIBUTOR, on its own account, from the
suppliers (including COMPANY) selected by COMPANY, pursuant to terms and
conditions as are agreed upon by and between DISTRIBUTOR and such suppliers
(including COMPANY). In the event COMPANY enters into direct contracts with
suppliers, the terms and conditions of such contracts that obligate DISTRIBUTOR
shall be provided to DISTRIBUTOR for its business and legal review and, if the
business and legal terms of the proposed contract that apply to DISTRIBUTOR are
reasonably acceptable to DISTRIBUTOR, DISTRIBUTOR will approve the supplier
contract. The guaranteed supplier price provided under such supplier contract
(net of billbacks by DISTRIBUTOR, if any), plus applicable freight if the
supplier price is not a delivered price, plus [CONFIDENTIAL](5) if any,
attributable to the Product, [CONFIDENTIAL](6), plus any applicable Sourcing
Fees (defined below) shall be the “Cost” of the Product.  Products governed by
such supplier contracts negotiated by COMPANY are referred to herein as
“Contracted Products.” The freight charges for Contracted Products will be an
amount negotiated with the supplier by COMPANY.  DISTRIBUTOR agrees that Cost
for any Contracted Products will not include any unloading costs for palletized
and slipsheet loads.

3.02                        Inventory — During the term of this Agreement,
DISTRIBUTOR shall maintain an inventory of the Products in quantities necessary
to provide the Operators with an adequate supply of such Products based upon
initial usage projections by COMPANY, future historical usage of such Products
by the Operators, and the fill rate performance requirements detailed below.
DISTRIBUTOR agrees to work with COMPANY, to attempt to maximize the quantities
of Products purchased to efficiently reduce the cost of Products purchased, and
to maximize Product inventory turns. In addition, DISTRIBUTOR agrees to order
Products in the quantities indicated on the inbound quantity matrix attached
hereto as Schedule 5, as amended by COMPANY to reflect the growth in the number
of Stores serviced by DISTRIBUTOR in the Territory from time to time. To further
insure DISTRIBUTOR’s ability to comply with the performance requirements
detailed later in this Section 3.02, DISTRIBUTOR will also maintain at each
distribution center servicing Operators “safety stock” of not less than
[CONFIDENTIAL](7) days historical usage for all Proprietary Products and will
also have an additional [CONFIDENTIAL](8) days historical

--------------------------------------------------------------------------------

(5)                   Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(6)                   Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(7)                   Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(8)                   Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

9


--------------------------------------------------------------------------------


                                                usage of white chocolate mousse,
chocolate and vanilla frozen yogurt on the road at all times. DISTRIBUTOR agrees
that all Products delivered to Operators will have at least one-third of their
original shelf-life remaining as of the date of delivery.

COMPANY categorizes Products into three classes:

Proprietary Products that Operators must have (“Kill Items”), which Kill Items
will not number more than [CONFIDENTIAL](9) at any time, excluding beverage
Products and LTO items. COMPANY will provide a list of Kill Items and other
Proprietary Products to DISTRIBUTOR, which list will be updated by COMPANY from
time-to-time.  The initial list of Kill Items is attached as Schedule 4.

Other Proprietary Products that can be substituted in an emergency.

Non-proprietary Products, including, any produce items that DISTRIBUTOR may
agree to provide.

DISTRIBUTOR will achieve a 100% fill rate on Kill Items with overnight emergency
delivery, if needed and requested by Operator, an overall aggregate “fill rate”
for all Products of [CONFIDENTIAL](10) ([CONFIDENTIAL](11) for the period prior
to the commencement of deliveries to the Operators out of the Sacramento
facility in accordance with Section 4.12), and at least [CONFIDENTIAL](12) of
all invoices issued by DISTRIBUTOR to the Operators will be completely accurate
at the time of initial issuance ([CONFIDENTIAL](13)  for the period prior to the
commencement of deliveries to the Operators out of the Sacramento facility in
accordance with Section 4.12), with all of the above measured quarterly.  The
“fill rate” equals the percentage of Products or Kill Items, as the case may be,
obtained by dividing the total number of Products or Kill Items shipped by
DISTRIBUTOR and received by the Operators at the time of delivery for the month,
by the total number of Product or Kill Items ordered by the Operators from the
DISTRIBUTOR for that same month.  All fill rate measurements (and invoice
accuracy requirements) will be net of supplier-related issues such as shortages
and delayed deliveries to DISTRIBUTOR, provided DISTRIBUTOR notifies COMPANY
immediately in the event of supplier non-performance. If emergency delivery is
required due to supplier (including COMPANY) error, costs of emergency delivery
shall be at supplier (including COMPANY)

--------------------------------------------------------------------------------

(9)                   Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(10)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(11)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(12)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(13)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

10


--------------------------------------------------------------------------------


expense, provided that, if the supplier fails to absorb such expense, such
delivery costs shall be paid by the Operator provided DISTRIBUTOR has notified
COMPANY immediately in the event of such non-performance and Operator has
approved the additional expense in advance.   If the emergency delivery is due
to DISTRIBUTOR error, then DISTRIBUTOR will remedy the situation in as efficient
manner as possible, which may include emergency deliveries and special freight
shipments, at DISTRIBUTOR’S sole expense. If the emergency delivery is due to
Operator error, the Operator shall pay delivery costs for such emergency
delivery.  From the moment of receipt of the Products for storage by DISTRIBUTOR
until the Products have been accepted by Operator at the Store, DISTRIBUTOR
assumes all risk of loss or damage with respect thereto, shall be directly
liable to COMPANY for any such loss or damage to the Products and the related
costs and expenses for replacing the Products and agrees to obtain and maintain
adequate insurance coverage to insure against such loss or damage.

In the event of substitution of a Proprietary Product, the substituted Product
must have been previously approved by COMPANY in writing and, if the need for
substitution was caused due to DISTRIBUTOR error, the price of the substituted
Product will be determined based on the lower of the Cost (as hereinafter
defined) of the substituted Product or the Cost of the out-of-stock Product that
it replaces.  In addition, DISTRIBUTOR will reimburse COMPANY to the extent that
COMPANY would have realized a difference between its selling price to
DISTRIBUTOR and the amount that COMPANY would have paid for the Proprietary
Product from its supplier, unless the substitution is due to COMPANY’s error. 
Upon request, COMPANY shall provide to DISTRIBUTOR copies of invoices and other
documentation reasonably necessary to verify the amount of the difference
claimed by COMPANY.  If substitution is due to supplier (including COMPANY)
error, then COMPANY shall cause supplier to, or if COMPANY is the supplier,
COMPANY shall, reimburse DISTRIBUTOR for any reasonable losses sustained due to
such error.

To the extent that DISTRIBUTOR is unable to sell to the Operators quantities of
the Proprietary Products in DISTRIBUTOR’s inventory for any reason whatsoever,
including, but not limited to, Product discontinuation, slow-moving inventory,
unused LTO Products, promotional or seasonal Products or exceeded shelf life due
to sudden decline in Product movement and not due to DISTRIBUTOR error, COMPANY
will purchase, or cause a third party to purchase, all remaining inventory of
such Proprietary Products at DISTRIBUTOR’s cost, F.O.B. the DISTRIBUTOR
distribution centers plus DISTRIBUTOR’s handling and carrying charges, if
properly approved by COMPANY in advance as outlined below.  In such event,
COMPANY will purchase or cause to be purchased all perishable Proprietary
Products within

11


--------------------------------------------------------------------------------


[CONFIDENTIAL](14) days after notice from DISTRIBUTOR or by the expiration date
of the Proprietary Products, whichever is earlier, and all nonperishable
Proprietary Products within [CONFIDENTIAL](15) days after notice from
DISTRIBUTOR.  In addition, if the inventory re-purchase is necessitated for any
reason other than DISTRIBUTOR error, COMPANY shall reimburse to DISTRIBUTOR all
reasonable out-of-pocket costs and expenses (not to exceed an amount equal to
[CONFIDENTIAL](16) of the Product’s Cost unless DISTRIBUTOR receives COMPANY’S
prior written consent) incurred by DISTRIBUTOR in selling, returning or
otherwise disposing of such Products.  DISTRIBUTOR shall provide COMPANY with
documentation or other proof that any such costs and expenses were incurred by
DISTRIBUTOR.  In order to allow COMPANY to monitor the supply and usage of the
Proprietary Products, DISTRIBUTOR shall provide to COMPANY a monthly obsolete
and slow-moving inventory report.

3.03                        Aged Inventory Notification — DISTRIBUTOR will
provide a report at the end of each month detailing the inventory on hand for
each Product along with the remaining shelf life for such Product.  If
DISTRIBUTOR fails to provide this report, COMPANY shall not be required to
comply with the requirements set forth in Section 3.02.

3.04                        Present DISTRIBUTOR’s Inventory — DISTRIBUTOR agrees
to purchase the existing merchantable and saleable inventory of Proprietary
Products from COMPANY’S present distributor located in Anaheim, California;
Stockton, California; Tacoma, Washington; and Phoenix Arizona and in quantities
not to exceed a [CONFIDENTIAL](17)  supply of such Products, in the aggregate
for each location listed above, provided that DISTRIBUTOR and COMPANY have been
given an opportunity by the present distributor to inspect any such Product
prior to purchase pursuant to this Section 3.04.  Proprietary Products picked up
by DISTRIBUTOR will have at least one-third of their original shelf life
remaining or COMPANY will agree to waive this requirement pursuant to section
3.02.  COMPANY agrees to develop a plan to accelerate product movement for any
Proprietary Product picked up by DISTRIBUTOR that represents more than six (6)
month’s historical usage to insure all of this Product is sold or disposed of at
the sooner of six (6) months or its remaining useful shelf life.  DISTRIBUTOR
will pay, via check, the present distributor for Products purchased from it,
within ten (10) days of the later of DISTRIBUTOR’S receipt of the Products or
the receipt of the invoice approved by COMPANY for the Products.   DISTRIBUTOR
shall be responsible for all freight and unloading

--------------------------------------------------------------------------------

(14)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(15)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(16)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(17)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

12


--------------------------------------------------------------------------------


                                                costs associated with
transporting such inventory from the existing DISTRIBUTOR’s locations listed
above. DISTRIBUTOR will not be responsible for any handling or other fees
charged by the current distributor in connection with DISTRIBUTOR’s loading and
transferring of such inventory. COMPANY and the current distributor will be
required to provide all reasonable assistance and cooperation to DISTRIBUTOR in
connection with the purchase, loading and transportation of such inventory from
the current distributor to the DISTRIBUTOR distribution center, including the
scheduling of mutually agreeable inventory inspection and pick-up times.

In the event that the Cost of the Product, as purchased from the existing
distributor, exceeds or is less than the Cost that DISTRIBUTOR would otherwise
utilize in determining the Sell Price for such Products obtained through
suppliers, including COMPANY, DISTRIBUTOR shall utilize the Cost designated by
COMPANY in determining the Sell Price and shall invoice, pay to COMPANY or
charge the Operator, as directed by the COMPANY, in the amount of the
difference.  In the event COMPANY directs DISTRIBUTOR to invoice the COMPANY,
COMPANY shall pay such invoiced amount, via check, so that it is received by
DISTRIBUTOR within [CONFIDENTIAL](18) days of the date of the invoice.  In the
case of a rebate to COMPANY, DISTRIBUTOR shall pay the rebated amount within
[CONFIDENTIAL](19) days of its determination of the amount to be rebated.

4.             Sell Price/Payment Terms/Financial Reporting

4.01                        Sell Price — Beginning on the Effective Date and
throughout the entire term of this Agreement, the maximum purchase price at
which DISTRIBUTOR shall sell the Products, (the “Sell Price”), to the Operators
shall be determined by adding the “Cost” (as hereinafter defined) of the Product
plus [CONFIDENTIAL](20) per case for all deliveries (collectively, “Markup”),
subject to the other provisions of this Agreement.  For purposes of this
Agreement, the “Cost” of a Product other than a Contracted Product shall be the
sum of (a) the cost of the Product as shown on the invoices to DISTRIBUTOR from
the respective supplier, including COMPANY, plus (b) if the invoiced cost of the
Product is not a delivered price, the applicable freight charges related to
shipping the Product from the supplier to DISTRIBUTOR’S distribution center,
plus (c) the Sourcing Fees, if any, attributable to the Product, less (d)
promotional allowances reflected on supplier invoices to DISTRIBUTOR. Applicable
freight, in those cases where the invoice cost to DISTRIBUTOR for
non-proprietary Products is not a delivered cost, means that DISTRIBUTOR has
added a reasonable freight charge, agreed to in advance and in writing by
COMPANY for delivering such non-proprietary Products from suppliers to
DISTRIBUTOR. 

--------------------------------------------------------------------------------

(18)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(19)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(20)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

13


--------------------------------------------------------------------------------


                                                Applicable freight for any
non-proprietary Product will not exceed the rate charged by nationally
recognized carriers operating in the same market for the same type of freight
service. Cost for any non-proprietary Product will not be reduced by discounts
for cash or prompt payment available to DISTRIBUTOR, breakage allowances or by
backhaul revenue. Fuel or other transportation surcharges indicated on the
manufacturer’s or supplier’s invoice or on freight invoices will increase Cost.
The Cost of a Contracted Product shall be determined in accordance with Section
3.01.  In no event will the Cost of Contracted Products include amounts to be
rebated to DISTRIBUTOR and therefore, DISTRIBUTOR will not negotiate off-invoice
manufacturer rebates, labels/promotional allowances or any other “soft money”
received from supplier or freight carriers of Contracted Products.  In order to
allow verification of the foregoing commitment, DISTRIBUTOR agrees to provide
documentation substantiating the Cost of items DISTRIBUTOR purchases from
suppliers and freight carriers, if such information is requested by COMPANY,
with such requests limited to once every six (6) months.  DISTRIBUTOR agrees to
limit its collection of such “soft money” to the manufacturers of
non-proprietary Products.  The Cost of Contracted Products will not be reduced
by discounts for cash or prompt payment available to DISTRIBUTOR, breakage
allowances or by backhaul revenue. Fuel or other transportation surcharges
indicated on the manufacturer’s or supplier’s invoice or on freight invoices
will increase Cost.

The invoice format to be used by DISTRIBUTOR will be approved by COMPANY and
will contain separate lines showing subtotals for various Product categories,
the total amount of R & A Charges invoiced to the Operator for that particular
delivery, applicable taxes, the date of the ACH debit and other summary line
items as detailed elsewhere in this Agreement.

Partial case shipments (also known as “splits”) shall be permitted for the malt,
maraschino cherries, chocolate sprinkles, assorted sprinkles in which individual
units of such Products are separately packaged within each case. Notwithstanding
anything else contained in this agreement to the contrary, the Markup for the
following items will be limited to [CONFIDENTIAL](21): malt, maraschino
cherries, medium spoons, taster spoons, straws, water, chocolate sprinkles and
assorted sprinkles.

DISTRIBUTOR and COMPANY agree that the Markup for DISTRIBUTOR’S services in
connection with deliveries to Stores located in Alaska and Hawaii shall be the
same as all other stores located in the Territory when DISTRIBUTOR delivers
product to the freight forwarder’s

--------------------------------------------------------------------------------

(21)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

14


--------------------------------------------------------------------------------


location and [CONFIDENTIAL](22) of the Markup in the event the freight forwarder
picks up the order at DISTRIBUTOR’S location.

4.02                        “Cost” for Contracted Products/ True-Up Methodology
— In the case of Contracted Products, COMPANY agrees to notify DISTRIBUTOR as
soon as practical after a change in Cost has been agreed to with a supplier. 
COMPANY shall have the right to adjust the Markup for individual Products (not
including the fuel surcharge or the [CONFIDENTIAL](23) Markup on the items
listed in Section 4.01 above) from time to time to an amount that is more or
less than the agreed upon Markup per case. If COMPANY exercises its right to
lower DISTRIBUTOR’s Markup on any Products, it will simultaneously and
correspondingly increase the Markup on other Products so as to provide
DISTRIBUTOR continuously with an average overall Markup of [CONFIDENTIAL](24)
per case, again subject to the other provisions of this Agreement.

Following each calendar quarter, DISTRIBUTOR shall provide a cumulative report
that reflects: (i) the total number of cases of Products delivered to the Stores
under this Agreement during the preceding quarter (“x”); (ii) the total of the
Sell Prices charged for all Products delivered to the Stores under this
Agreement during the preceding quarter, excluding the effect of any Large Order
Credits given Operators during the quarter (“y”), (iii) the total of the Cost of
each Product delivered to the Stores during such quarter (“z”), and (iv) the
“Average Putative Markup” for Products delivered to the Stores, which shall be
calculated as follows: [(y-z)/x].   If the Average Putative Markup is less than
the Markup required pursuant to Section 4.01 (and as modified pursuant to the
other provisions of this Agreement), with such deficiency being referred to
herein as the “Markup Deficiency”, COMPANY shall remit to DISTRIBUTOR, an amount
equal to the number of cases delivered to the Stores under this Agreement during
the preceding quarter (“x”), multiplied by the Markup Deficiency.  If the
Average Putative Markup exceeds the Markup required pursuant to Section 4.01
(and as modified pursuant to the other provisions of this Agreement), with such
excess being referred to as the “Markup Excess”, DISTRIBUTOR shall remit to
COMPANY an amount equal to the number of cases delivered to the Stores under
this Agreement during that quarter (“x”), multiplied by the Markup Excess. 
Payments owed by either party under this Section 4.02 shall be made by such
party to the other party, via check, within ten (10) days of the determination
of the amounts owed and, in any case, within thirty (30) days following the end
of the applicable calendar quarter for which such payments are owed or by making
adjustments to the Sell Price as mutually agreed upon between COMPANY and
DISTRIBUTOR.

--------------------------------------------------------------------------------

(22)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(23)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(24)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

15


--------------------------------------------------------------------------------


4.03                        Fuel Cost Adjustments — If the operating costs of
DISTRIBUTOR are increased or decreased as a result of fuel cost increases or
decreases, DISTRIBUTOR may adjust the Markup (as and if otherwise adjusted
pursuant to the terms of this Agreement) to compensate for such fluctuations in
fuel costs, on a monthly basis. The amount of the adjustment computed in
accordance with this Section 4.03 shall also be added to or subtracted from, as
applicable, the specified price for Contracted Operator Sell Price Products
described in Section 4.11.  The method for determining the fuel surcharge or
adjustment will be made monthly beginning June 1, 2006 and will be based on the
California Weekly Retail On-Highway diesel fuel price which is compiled by the
Energy Information Administration. The Web site to access this information
electronically is as follows:

http://www.eia.doe.gov/pub/oil_gas/petroleum/data_publications/weekly_on_highway_diesel_prices
/current/html/diesel.html

If such publication is no longer published or available, then the parties will
mutually agree upon an acceptable alternative source.

As fuel prices increase or decrease, the fuel cost adjustments will move
according to changes in the four (4) week average for the California fuel price
bracket, and will take effect on the first day of the calendar month following
the applicable publication date.  For example, the fuel cost adjustment
beginning the first day in July, if any, will be determined based on the four
(4) week average ending immediately prior to or on June 30th.

[CONFIDENTIAL](25)       [CONFIDENTIAL](26)

If the price per gallon, including taxes, exceeds [CONFIDENTIAL](27), the
surcharge will equal [CONFIDENTIAL](28) per case plus an additional
[CONFIDENTIAL](29) per case for each [CONFIDENTIAL](30) increment (or portion
thereof) that the price per gallon exceeds [CONFIDENTIAL](31).  If the price per
gallon, including taxes, falls below [CONFIDENTIAL](32), a credit will be issued
in the amount of [CONFIDENTIAL](33) per case

--------------------------------------------------------------------------------

(25)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(26)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(27)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(28)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(29)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(30)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(31)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(32)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(33)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

16


--------------------------------------------------------------------------------


plus an additional [CONFIDENTIAL](34) per case for each [CONFIDENTIAL](35)
increment (or portion thereof) that the price is less than [CONFIDENTIAL](36). 
Any such surcharge or credit will be shown as a separate line item on the
Operator’s invoice.  The fuel surcharge will be [CONFIDENTIAL](37) /case for all
deliveries made between the Effective Date through May 31, 2006.

4.04                        Markup Adjustments due to Variances from
Projections.

The [CONFIDENTIAL](38) Markup during the first [CONFIDENTIAL](39) months after
the Effective Date (3.63 until the Sacramento expansion is operational pursuant
to section 4.12) is premised upon an average delivery size of [CONFIDENTIAL](40)
cases to the Stores serviced by DISTRIBUTOR.  COMPANY and DISTRIBUTOR agree to
review the service levels provided by DISTRIBUTOR as well as the average
delivery sizes [CONFIDENTIAL](41) days after the Effective date.  No adjustments
will be made to the Markup at that time unless the average delivery size
experienced during the first [CONFIDENTIAL](42) days is greater than
[CONFIDENTIAL](43) cases, adjusted for seasonality and excluding any additional
deliveries made by DISTRIBUTOR during the initial transition period pursuant to
Section 2.06.  In the event such a Markup adjustment is required, the COMPANY
and DISTRIBUTOR agree to use the schedule that follows later in Section 4.04 as
soon as practical after the review and such Markup will remain in effect for the
balance of the first year of the Agreement.

After the first [CONFIDENTIAL](44) months of service and after each
[CONFIDENTIAL](45) month period thereafter the Markup for the next
[CONFIDENTIAL](46) months will be based on the actual average delivery size for
the previous [CONFIDENTIAL](47) months according to the following schedule:

--------------------------------------------------------------------------------

(34)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(35)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(36)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(37)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(38)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(39)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(40)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(41)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(42)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(43)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(44)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(45)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(46)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(47)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

17


--------------------------------------------------------------------------------


 

Average Delivery Size for

[CONFIDENTIAL](48)                       [CONFIDENTIAL](49)

The average delivery size will be calculated by summing up all of the cases
delivered to the Stores serviced by DISTRIBUTOR in the Territory for the
previous [CONFIDENTIAL](50) months (with each partial case or “split” counting
as a full case) and dividing the total number of cases delivered by the total
number of deliveries made by DISTRIBUTOR as modified below.  The number of
deliveries made by DISTRIBUTOR shall not include deliveries made by third
parties arranged by DISTRIBUTOR, nor deliveries to correct errors made by
DISTRIBUTOR or suppliers, nor shall it include deliveries for which DISTRIBUTOR
has received the [CONFIDENTIAL](51) special delivery fee in accordance with
Section 2.05.

In the event the average delivery size for the previous [CONFIDENTIAL](52)
months falls outside of the ranges described above or the weight/cube ratio of
the average Proprietary Product case sold to the Operators increases by more
than [CONFIDENTIAL](53) from 32.16, COMPANY and DISTRIBUTOR will negotiate a new
Markup in good faith.  In the event COMPANY and DISTRIBUTOR fail to agree on
such a Markup adjustment within thirty (30) days after the commencement of
negotiations under this Section 4.04, then both COMPANY and DISTRIBUTOR will
have the right to terminate this Agreement with 180 days written notice to the
other party in accordance with Section 6.02 (b)(ii).

Schedule 3 includes several Stores located within airports subject to rigorous
security inspections.  In the event these inspections are modified in such a way
as to cause extensive delays during delivery beyond what is customary as of the
Effective Date of this Agreement and these delays persist continuously for a
period of several months, COMPANY and DISTRIBUTOR agree to meet in good faith to
negotiate a solution that is mutually satisfactory to both parties.

4.05                        Payment Terms/Markup Adjustments due to Payment
Methodology

--------------------------------------------------------------------------------

(48)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(49)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(50)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(51)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(52)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(53)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

18


--------------------------------------------------------------------------------


 

(a)          Standard Payment Terms.  Except as noted below, DISTRIBUTOR and
COMPANY have agreed that payments to DISTRIBUTOR for Products delivered to the
Operators (including Contract Feeders as defined below) shall be received by ACH
debit entry initiated by DISTRIBUTOR, so that the amount is credited to
DISTRIBUTOR’s account no sooner than [CONFIDENTIAL](54) days after the date of
delivery.  Operator’s who receive deliveries on Saturday or Sunday will have
their debit entry initiated by DISTRIBUTOR on the Monday [CONFIDENTIAL](55) and
[CONFIDENTIAL](56) days, respectively, following such delivery.   DISTRIBUTOR
may also accept payment by check if so requested by Operator and approved by
DISTRIBUTOR.  All new Operators will initially receive credit terms of
[CONFIDENTIAL](57) days, provided that they satisfy DISTRIBUTOR’S credit
criteria for such terms, as such criteria is uniformly applied among all
similarly situated Operators, in light of all relevant facts and circumstances. 
Payment terms will be extended only to those Operators that are creditworthy as
shall have been solely determined by DISTRIBUTOR. DISTRIBUTOR may, in its sole
discretion, provide alternate payment terms to those Operators not meeting
DISTRIBUTOR’s standards for creditworthiness.  DISTRIBUTOR will provide email or
fax notice to each Operator at least [CONFIDENTIAL](58) days prior to the ACH
debit entry actually taking place, advising Operator of the amount of the ACH
debit, along with the invoice number and any credits posted during the prior
[CONFIDENTIAL](59) days.

Notwithstanding the foregoing, DISTRIBUTOR agrees to provide extended credit
terms to Operators performing as Contract Feeders (as defined below) in
non-traditional locations provided that they satisfy DISTRIBUTOR’s credit
criteria for such terms, as such criteria is uniformly applied among all
similarly situated Operators in light of all relevant facts and circumstances.
To qualify for such credit terms, each location operated by a Contract Feeder in
the Territory must be approved by COMPANY in writing and the Contract Feeder
must comply with these extended credit terms.  “Contract Feeders” are Operators
who operate non-traditional food service locations in facilities such as
airports, sports facilities, travel plazas, universities, tech centers, etc.

(b)                                 No Set-Off/Late Fees/Collection Costs.  No
deductions or set offs from payments due to DISTRIBUTOR may be made by Operators
for any reason without the prior written authorization of DISTRIBUTOR.  Failure
of the Operator to make any payment required

--------------------------------------------------------------------------------

(54)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(55)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(56)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(57)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(58)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(59)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

19


--------------------------------------------------------------------------------


when due shall result in DISTRIBUTOR having the right to impose more stringent
credit or payment terms, such as, without limitation, cash in advance, cash on
delivery, delivery of acceptable letters of credit or third party guaranties, or
additional collateral, or, after three (3) business days’ prior notice to
COMPANY and the affected Operator, to suspend all deliveries, and declare the
entire unpaid balance of the Operator’s account immediately due and payable. The
COMPANY shall pay, and shall use its commercially reasonable efforts to cause
each Operator to pay, all reasonable costs of collection, including reasonable
attorneys fees incurred or paid by DISTRIBUTOR, but only to the extent related
to their respective accounts. DISTRIBUTOR will have the right to charge interest
at the maximum rate permitted by law but not exceeding [CONFIDENTIAL](60)
percent per annum on all unpaid amounts due or owing by Operators and/or COMPANY
to DISTRIBUTOR.

(c)                                  COMPANY’S Liability for Payments. COMPANY
agrees that it shall be liable for all liabilities of COMPANY expressly set
forth in this Agreement.  COMPANY will not be liable for the debts or
obligations of Operators unless otherwise agreed to in writing by COMPANY. 
Except as otherwise provided in this Agreement, payments or reimbursements owed
by Company to Distributor shall be paid within fourteen (14) days of Distributor
invoice date, or may be offset on the next invoice owed by Distributor to the
Company.

(d)                                 Payments to COMPANY as Supplier.  COMPANY
invoices the [CONFIDENTIAL](61) component of its frozen yogurt Products directly
to DISTRIBUTOR.  This [CONFIDENTIAL](62) varies by Product and a schedule of the
current [CONFIDENTIAL](63) for its frozen yogurt Products is attached as
Schedule 6A (Temecula Territory) and Schedule 6B (Sacramento Territory). 
COMPANY reserves the right to alter [CONFIDENTIAL](64) on its frozen yogurt
Products in its discretion but no more frequently than [CONFIDENTIAL](65). 
COMPANY will invoice DISTRIBUTOR for these products as shipped from the
manufacturer and will designate the [CONFIDENTIAL](66) as separate line items
for each Product.  DISTRIBUTOR agrees to pay these invoices within
[CONFIDENTIAL](67) days of receipt.

--------------------------------------------------------------------------------

(60)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(61)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(62)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(63)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(64)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(65)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(66)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(67)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

20


--------------------------------------------------------------------------------


 

COMPANY will also invoice DISTRIBUTOR for [CONFIDENTIAL](68) on its frozen cake
and pie Products at the [CONFIDENTIAL](69) for each Product as shown on Schedule
7A (Temecula Territory) and Schedule 7B (Sacramento Territory).  Company
reserves the right to alter [CONFIDENTIAL](70) on its frozen cake and pie
Products in its discretion but no more frequently than quarterly.  Distributor
shall pay all invoices for [CONFIDENTIAL](71) on its frozen cake and pie
Products when invoiced by the COMPANY within [CONFIDENTIAL](72) days of invoice
date, which date will be no earlier than the date of receipt of the applicable
Products by the DISTRIBUTOR.

Each month, DISTRIBUTOR will provide a report and invoice to COMPANY showing the
amount of [CONFIDENTIAL](73) billed to each Store compared with the amount paid
on these same Products by DISTRIBUTOR in accordance with Schedules 7A and 7B and
the amount owed to DISTRIBUTOR by COMPANY, payable within fourteen (14) days by
COMPANY.  In the event COMPANY does not pay such invoice timely, DISTRIBUTOR
will be authorized to take a credit for the amount owed to it by COMPANY on the
next invoice payable to COMPANY.

In the event COMPANY decides to establish a new procedure for new and or
established Stores to bill and collect [CONFIDENTIAL](74) such that the
[CONFIDENTIAL](75) are billed and collected from the Stores by DISTRIBUTOR,
DISTRIBUTOR agrees to remit such fees each Friday via ACH credit for all sales
made the previous week.

4.06                        Sourcing Fees.  COMPANY may, from time to time,
collect compensation from the Operators for services that each of them provide
to such Operators, either by increasing the Cost of a Product supplied by either
of them to DISTRIBUTOR for distribution under this Agreement, or through the
assessment of an additional fee (a “Sourcing Fee”) that COMPANY instructs
DISTRIBUTOR to add in the calculation of the Sell Price of Products not
purchased from COMPANY.  Any changes in the Sourcing Fees shall occur no more
frequently than monthly.  COMPANY specifically represents and warrants that such
Sourcing Fees (or increases in the invoiced Cost) have been and will continue to
be disclosed to all Operators, and that the charging and collection of such
Sourcing Fees (or increased Cost) is permitted under its or its affiliates’

--------------------------------------------------------------------------------

(68)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(69)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(70)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(71)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(72)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(73)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(74)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(75)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

21


--------------------------------------------------------------------------------


                                                agreements with the Operators
and does not violate any applicable laws.  COMPANY shall indemnify, defend and
hold harmless DISTRIBUTOR, its affiliates, and each of their respective
officers, agents, directors, shareholders, or employees for any claims, loss,
liability or expense (including reasonable attorney’s fees and disbursements)
arising from a breach of this representation and warranty.

DISTRIBUTOR shall pay all Sourcing Fees to COMPANY via initiation of an ACH
credit entry each Friday with respect to those Products delivered to the
Operators during the preceding week and on which a Sourcing Fee was assessed.  
The COMPANY shall repay to DISTRIBUTOR any Sourcing Fees paid to the COMPANY by
DISTRIBUTOR that the Operators fail to pay DISTRIBUTOR. This repayment
obligation shall only apply to those Sourcing Fees incurred and unpaid by
Operators during the first [CONFIDENTIAL](76) day period from the point in time
that Operator was last current with DISTRIBUTOR.  For example, if Operator fails
to pay DISTRIBUTOR for invoices/indebtedness incurred and unpaid over a
[CONFIDENTIAL](77) day period ([CONFIDENTIAL](78)deliveries), DISTRIBUTOR will
be liable for paying COMPANY the Sourcing Fees for those Products purchased for
the last [CONFIDENTIAL](79) deliveries.

4.07                        Financial Information.   DISTRIBUTOR may request
balance sheets, income statements and such further financial information from
each Operator from time to time as will enable DISTRIBUTOR to accurately assess
the Operators’ financial condition. The COMPANY may require DISTRIBUTOR to
supply annual unaudited balance sheets and such further financial information
from time to time as will enable COMPANY to accurately assess DISTRIBUTOR’S
financial condition.

4.08                        Price Verifications-Audit — COMPANY will be allowed
to perform electronic Purchase Price verifications for purchases made under this
Agreement on a weekly basis and DISTRIBUTOR will supply the necessary files and
information to COMPANY for these audit purposes on a timely basis and in a form
acceptable to COMPANY and DISTRIBUTOR.  As part of this electronic auditing
procedure, COMPANY may also audit the payments made to it for accuracy as well. 
If any such audit reveals net pricing, delivery surcharge or COMPANY payment
errors (overcharges set off by undercharges) in excess of [CONFIDENTIAL](80) in
the aggregate during the audited period (not to exceed a twelve

--------------------------------------------------------------------------------

(76)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(77)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(78)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(79)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(80)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

22


--------------------------------------------------------------------------------


(12) month period) COMPANY shall have the right to conduct additional audits, at
its option and at DISTRIBUTOR’S reasonable expense, until the aggregate net
pricing errors disclosed by an such additional audits are less than
[CONFIDENTIAL](81) for the applicable audit period.  For any audit conducted
pursuant to this Section 4.08 that discloses that Operators were either
overcharged or undercharged for Products, or that COMPANY was overpaid or
overcharged during the audited period, DISTRIBUTOR and COMPANY agree to correct
the overcharge, undercharge, overpayment or underpayment, as the case may be. 
The form and method for making these adjustments will be mutually agreed upon by
DISTRIBUTOR and COMPANY; provided, however, in any event the remittance of any
such adjustments shall be made by either party within [CONFIDENTIAL](82) days
from the final determination of the undercharge or overcharge, as applicable.

4.09                        DISTRIBUTOR Operator Support —DISTRIBUTOR agrees to
provide the following Operator support to COMPANY.

(a)                                  DISTRIBUTOR will support the System by
participating in the supplier show at its own expense.  In addition, DISTRIBUTOR
will pay COMPANY an annual support payment equal to [CONFIDENTIAL](83) payable
within [CONFIDENTIAL](84) days of written request by COMPANY.  COMPANY may
submit such requests only once during each calendar year and a total of
[CONFIDENTIAL](85)  such requests during the term of this Agreement.

(b)                                 DISTRIBUTOR will support COMPANY in terms of
activating product recalls in accordance with DISTRIBUTOR’S standard product
recall policies.

(c)                                  DISTRIBUTOR will adhere to the following
HACCP requirements for monitoring of temperature controls for perishable
products both in the DISTRIBUTOR distribution center and in DISTRIBUTOR’S
transportation equipment.

 

ITEM

 

FORM

 

TEMPERATURE
REQUIREMENTS IN
DISTRIBUTION
CENTER

 

UPPER TEMP.
RANGE WHILE
TRANSPORTED TO
STORES

 

Soft Serve Frozen Yogurt

 

Frozen

 

-10º or lower

 

0

º

Hand-Dipped Frozen Yogurt

 

Frozen

 

-10º or lower

 

0

º

Yogurt Cakes and Pies

 

Frozen

 

-10º or lower

 

0

º

Various Toppings

 

Refrigerated

 

34º to 36º

 

38

º

Nuts and Liquid Toppings

 

Frozen

 

-10 or lower

 

0

º

Various Toppings

 

Dry

 

Above 38

 

Above 38

 

--------------------------------------------------------------------------------

 

(81)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(82)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(83)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(84)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(85)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

23


--------------------------------------------------------------------------------


(d)         DISTRIBUTOR will provide COMPANY with periodic EDI file transfers to
include the following:

Weekly invoice register by store outlining the SKU’s and quantity purchased

Weekly inventory levels, age of inventory, sales and pending orders and delivery
dates by item

Weekly report of average drop sizes for each store

Monthly delivery performance report with on-time performance, fill rates and
clean invoice percentages

Daily out-of-stock report and stores so affected

Monthly costing detail on all Products used by the SYSTEM

Such additional reports as may be reasonable requested by the COMPANY

4.10                  Taxes — Franchisees and COMPANY shall each be responsible
for their applicable sales and use taxes.  DISTRIBUTOR shall collect applicable
taxes from each responsible party and be responsible for remitting all taxes to
the proper state and local taxing authorities.  COMPANY shall only be
responsible for paying those taxes on the Stores under its control and
operation.  DISTRIBUTOR agrees to indemnify and defend COMPANY pursuant to
Section 8.01 of this Agreement should Company receive a claim for the
DISTRIBUTOR’s failure to pay taxes.  Neither party will pay a claim which is
allegedly the responsibility of the other without first notifying the other and
giving the other the opportunity to contest the claim.

4.11            Special Pricing Arrangements — Products that are governed by
national billing agency or other programs for which the price at which the
DISTRIBUTOR must sell the Product to the Operator is prescribed by agreements
between COMPANY, or any other franchisor or group purchasing organization, on
the one hand, and the supplier or manufacturer of such Products, on the other,
are referred to in this Agreement as “Contracted Operator Sell Price Products”. 
Notwithstanding Section 4.01, the Sell Price for Contracted Operator Sell Price
Products shall be the amount prescribed (or calculated in accordance with) the
above-described programs or agreements and COMPANY will receive full credit
under the true-up calculation

24


--------------------------------------------------------------------------------


required in Section 4.02 for all funds actually received or which could have
been received from the suppliers of such Contracted Operator Sell Price Products
as if DISTRIBUTOR maximized such funds, including credit for all payment
discounts whether or not actually taken by DISTRIBUTOR.  Contracted Operator
Sell Price Products include, but are not limited to, soft drink syrup products
including, without limitation, the following Coca Cola Products:  Coke Bag in
Box (“BiB”), Diet Coke BiB, Sprite BiB and Barq’s Root Beer BIB.

4.12                        Initial Markup during Sacramento Expansion —
Notwithstanding Section 4.01 to the contrary, the Markup beginning on the
Effective Date for all Products except those with a Markup of
[CONFIDENTIAL](86), will be [CONFIDENTIAL](87)  per case (as modified in
accordance with Section 4.03) to compensate DISTRIBUTOR for the additional costs
of servicing the entire Territory from Temecula while the DISTRIBUTOR’s
Sacramento distribution center is being expanded. This Markup will remain in
place until the 1st of the month after the expansion is completed as evidenced
by a certificate of occupancy from the regulating municipality at which time the
Markup will be [CONFIDENTIAL](88)  per case (as modified in accordance with
Section 4.03) until the first anniversary of the Effective Date.  In no event,
however, will this [CONFIDENTIAL](89)  Markup be in effect beyond August 1,
2006.

5.              Minimum Deliveries — The Operators will be required to order
Products in minimum quantities of [CONFIDENTIAL](90)  cases of Products per
delivery unless due to DISTRIBUTOR or supplier error.  In addition, Operator
will be required to pay DISTRIBUTOR a [CONFIDENTIAL](91) handling fee per order
for orders of less than [CONFIDENTIAL](92) cases and [CONFIDENTIAL](93) handling
fee per order for orders of less than [CONFIDENTIAL](94) cases but equal to or
greater than [CONFIDENTIAL](95)  cases unless due to DISTRIBUTOR or supplier
including failure to fulfill the order in its entirety. Products with a Markup
of [CONFIDENTIAL](96) pursuant to section 4.01 will be counted as cases for
determining the applicability and amount of these handling fees.  These handling
fees will be credited to COMPANY for

--------------------------------------------------------------------------------

(86)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(87)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(88)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(89)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(90)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(91)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(92)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(93)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(94)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(95)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(96)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

25


--------------------------------------------------------------------------------


                        purposes of the true-up calculation required in Section
4.02.  However, the [CONFIDENTIAL](97) special delivery fees in Section 2.05
will not be credited to COMPANY for purposes of the true-up calculation required
in Section 4.02.

6.              Term and Termination

6.01                        Term — The initial term of this Agreement shall
commence on the Effective Date and shall continue until exactly three (3) years
after the commencement of full service to all Stores to be serviced in the
Territory (“Initial Term”), unless sooner terminated as provided in Section
6.02.  This Agreement shall automatically renew for one (1) additional year upon
the completion of the Initial Term unless one party notifies the other in
writing at least one hundred eighty (180) days before the expiration of the
Initial Term of its desire to terminate the relationship.

6.02        Termination

(a)           Either party shall have the right, upon prior written notice, to
immediately terminate this Agreement if the other party fails to make payment of
any amounts due and payable under this Agreement, and such failure shall have
continued for a period of ten (10) days from and after the date of written
notice to the defaulting party or in the event the other party files a voluntary
petition or consents to the filing of a petition against it in bankruptcy or any
similar insolvency or debtor relief action, or if the other party makes a
general assignment for the benefit of creditors, or in the event a receiver is
appointed or any proceeding is demanded or initiated by, for or against the
other party under any provision of the Federal Bankruptcy Act or any amendment
thereof.

(b)           Either party shall have the right to terminate this Agreement upon
180 days written notice under any of the following conditions:

(i)            Upon the occurrence of any material breach or material default by
the other party, which remains uncured after expiration of the applicable Cure
Period (as herein defined), of any of the terms, obligations, covenants,
representations and warranties under this Agreement (except for a default
specified in Section 6.02 (a) above) which is not waived in writing by the
non-defaulting party.  In such case, the non-defaulting party shall notify the
other of such alleged beach or default and the other party shall have a period
of thirty (30) days to cure the same (the “Cure Period”). If the defaulting
party

--------------------------------------------------------------------------------

(97)             Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

26


--------------------------------------------------------------------------------


cures its breach or default within any applicable Cure Period to the reasonable
satisfaction of the non-defaulting party, the notice shall be void and this
Agreement shall continue; otherwise, it shall terminate in accordance with the
notice.

or

(ii)           In the event the parties fail to agree on a Markup adjustment
pursuant to Section 4.04.

6.03                        Effect of Expiration/Termination — Upon expiration
or sooner termination of this Agreement, for any reason, COMPANY shall promptly
purchase or arrange for the purchase from DISTRIBUTOR at DISTRIBUTOR’s cost
(including freight costs), F.O.B. DISTRIBUTOR’s distribution center, all of
DISTRIBUTOR’s inventory of the Proprietary Products and any labeling and
packaging materials used in connection with the Proprietary Products.  COMPANY
will purchase or cause to be purchased perishable Proprietary Products within
[CONFIDENTIAL](98) days after the effective date of termination of this
Agreement or by the expiration date of such Proprietary Product, whichever is
earlier, and all nonperishable Proprietary Products within [CONFIDENTIAL](99)
days after the effective date of termination of this Agreement. In addition, if
this agreement is terminated due to COMPANY’s breach or default, COMPANY shall
reimburse to DISTRIBUTOR all other reasonable out-of-pocket costs and expenses
(not to exceed an amount equal to [CONFIDENTIAL](100) of the Markup on each
Product unless DISTRIBUTOR receives COMPANY’s prior written consent) incurred by
DISTRIBUTOR in selling, returning or otherwise disposing of such Proprietary
Products. DISTRIBUTOR shall provide COMPANY with documentation or other proof
that any such costs and expenses were incurred by DISTRIBUTOR. Termination of
this Agreement shall not relieve either party of any obligation or liability
which accrues prior to the effective date of termination (including, but not
limited to, obligations related to the payment of COMPANY’s accounts receivable
or accounts payable and the purchase of excess inventories). Notwithstanding the
foregoing provisions of this Section 6.03 to the contrary, if this Agreement is
terminated due to DISTRIBUTOR’s breach or default or expires in accordance with
the provisions of Section 6.01, COMPANY shall have the obligation to purchase,
or shall direct the replacing distributor or other suitable purchaser to
purchase, from DISTRIBUTOR only such inventory of the Proprietary Products which
is merchantable and saleable but COMPANY shall have no obligation to reimburse
DISTRIBUTOR for its out-of-pocket costs and expenses related to selling,
returning or otherwise disposing of such Proprietary Products.

--------------------------------------------------------------------------------

(98)               Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(99)               Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(100)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

27


--------------------------------------------------------------------------------


 

7.                                      Trademarks and Trade Names — COMPANY
hereby represents and warrants that it is the owner of, or has the right to use
under license or sublicense, all trademarks, logos, trade names, and other
markings used on the Proprietary Product’s packaging and labels (the
“Trademarks”). COMPANY hereby grants to DISTRIBUTOR the right to use the
Trademarks solely in connection with the approved sale and distribution of the
Proprietary Products in accordance with the provisions of this Agreement and
only for as long as this Agreement remains in effect. COMPANY also grants to
DISTRIBUTOR the right and license to use the Trademarks in advertising and
promotional materials when the Trademarks are used therein to identify the
Proprietary Products, subject to COMPANY’s prior written approval of form and
content. Provided DISTRIBUTOR is using the Trademarks in accordance with the
terms and provisions of this Agreement, COMPANY shall indemnify, defend and hold
DISTRIBUTOR and its subsidiaries, affiliates, officers, shareholders, directors,
employees, members, managers, agents, successors and assigns harmless from and
against any and all claims, demands, liabilities, causes of action, damages,
costs (including reasonable attorneys’ fees and disbursements) and judgments
made or incurred by or found against any of them resulting from or arising out
of any claim or suit alleging infringement by COMPANY or its affiliates, through
any of the Trademarks or otherwise.

8.             Indemnification

8.01                        Indemnification by DISTRIBUTOR — DISTRIBUTOR agrees
to indemnify, defend and hold COMPANY, its subsidiaries, affiliates, officers,
directors, members, managers, stockholders, employees, agents, successors and
assigns harmless from and against any and all claims, demands, liabilities,
causes of action, damages, costs (including reasonable attorneys’ fees and
disbursements) and judgments made or incurred by or found against any of them,
resulting from or arising out of:

(a)                                  Any breach or default by DISTRIBUTOR of any
term or provision of this Agreement; or

(b)                                 Any negligent act or negligent omission or
willful misconduct of DISTRIBUTOR in respect of DISTRIBUTOR’s performance of its
obligations under this Agreement.

8.02                        Indemnification by COMPANY — COMPANY agrees to
indemnify, defend and hold DISTRIBUTOR, it subsidiaries, affiliates, officers,
directors, members, managers, stockholders, employees, agents, successors and
assigns harmless from and against any and all claims, demands, liabilities,
causes of action, damages, costs (including reasonable attorney’s fees and
disbursements) and judgments made or incurred by or found against any of them
resulting from or arising out of:

28


--------------------------------------------------------------------------------


(a)                                  Any breach or default by COMPANY of any
term or provision of this Agreement.

(b)                                 Any breach or default by COMPANY of any term
or provision of any agreement between COMPANY, on the one part, and an Operator
or a supplier of the Proprietary Products, on the other part, or any negligent
or willful act or omission of COMPANY, or any of its employees or agents, in
respect of the purchase, resale, distribution, storage or delivery of the
Proprietary Products or the COMPANY’s performance of its obligations under this
Agreement; and

(c)                                  Claims by any franchisee of COMPANY and/or
Operator that may arise from DISTRIBUTOR ceasing further sales to such
franchisee or other Operator under this Agreement at the direction of COMPANY.

(d)                                 Claims by any franchisee of COMPANY and/or
Operator that may arise from COMPANY’s role in the distribution/product
procurement process or the use or allocation of funds collected by COMPANY from
DISTRIBUTOR.

8.03                        Limitation of Liability; Disclaimer of Warranties —
NOTWITHSTANDING SECTIONS 8.01 AND 8.02 TO THE CONTRARY, NEITHER PARTY SHALL IN
ANY EVENT BE LIABLE IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,  TO THE
OTHER PARTY OR ITS RESPECTIVE SUBSIDIARIES, AFFILIATES, FRANCHISEES OR OTHER
OPERATORS FOR ANY TYPE OF INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (SUCH
AS, BUT NOT LIMITED TO, LOSS OF PROFITS OR BUSINESS OPPORTUNITY) ARISING FROM A
PARTY’S PERFORMANCE OR FAILURE TO PERFORM UNDER ANY OF THE TERMS AND PROVISIONS
OF THIS AGREEMENT OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY SUCH DAMAGES
ATTRIBUTABLE TO A BREACH OF ANY TERM OR PROVISION OF THIS AGREEMENT.

COMPANY ACKNOWLEDGES AND AGREES THAT DISTRIBUTOR IS NOT THE MANUFACTURER OR
PRODUCER OF THE PRODUCTS SUPPLIED BY DISTRIBUTOR.  IN NO EVENT SHALL DISTRIBUTOR
BE LIABLE WITH RESPECT TO ANY CONDITIONS, DEFECTS, DEFICIENCIES, DANGERS, FAULTS
OR FAILURES, OF ANY KIND, IN OR RELATING TO ANY PRODUCTS SUPPLIED BY DISTRIBUTOR
EXCEPT, SUBJECT TO THE LIMITATIONS STATED IN THIS AGREEMENT, TO THE EXTENT OF
DISTRIBUTOR’S ACTUAL NEGLIGENCE IN ITS HANDLING OF SUCH PRODUCTS. 

29


--------------------------------------------------------------------------------


EXCEPT AS EXPLICITLY PROVIDED IN THIS AGREEMENT, DISTRIBUTOR MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.

8.04                        Third Party Claims — The indemnities in this Section
8 are contingent upon: (i) the indemnified party promptly notifying the
indemnifying party in writing of any action or other proceeding which may give
rise to a claim for indemnification hereunder; unless such failure to promptly
notify does not materially prejudice the claim; (ii) the indemnifying party
being allowed to control the defense and settlement of such claim; and (iii) the
indemnified party reasonably cooperating with the indemnifying party (at the
indemnifying party’s expense) in providing information relevant to the defense
or settlement of a claim. The indemnified party shall have the right, at its
option and expense, to participate in the defense of any action or proceeding
through counsel of its own choosing.

9.                                      Insurance

9.01                        DISTRIBUTOR’s Insurance — During the term of this
Agreement and for a period of one (1) year thereafter, DISTRIBUTOR shall
purchase and maintain, at its sole cost and expense, the following insurance
coverages:

(a)                                  commercial general liability insurance and
products liability coverage with broad form vendor endorsement, which
specifically insures all liabilities of DISTRIBUTOR to COMPANY and Operator
under this Agreement, to the extent afforded by normal ISO policy forms and
definitions, with all such insurance coverages providing for combined single
limit bodily injury/property damage liability of not less than
[CONFIDENTIAL](101); and

(b)                                 commercial automobile liability insurance
coverage providing for combined single limit bodily injury/property damage
liability of not less than [CONFIDENTIAL](102)).

All such insurance shall be provided by insurance companies which are licensed
and authorized to do business in the United States of America, shall be
occurrence based policies and which insurance companies are reasonably
satisfactory to COMPANY.  DISTRIBUTOR agrees to deliver to COMPANY, on or prior
to the Effective Date,

--------------------------------------------------------------------------------

(101)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(102)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

30


--------------------------------------------------------------------------------


certificates of insurance evidencing the existence of all the above insurance
coverages and naming COMPANY as an additional insured under such policies.  The
certificates shall contain an agreement by the insurance carrier to notify
COMPANY, in writing, at least thirty (30) days prior to the date of any
cancellation or change in such insurance coverage.

9.02                        COMPANY’s Insurance — During the term of this
Agreement, and for a period of one (1) year thereafter, COMPANY shall purchase
and maintain, at its sole cost and expense, commercial general liability
insurance and products liability coverage, and a contractual liability
endorsement which specifically insures all liabilities of COMPANY to DISTRIBUTOR
under this Agreement, to the extent afforded by normal ISO policy forms and
definitions, with all such insurance coverages providing for combined single
limit bodily injury/property damage liability of not less than
[CONFIDENTIAL](103). All such insurance shall be provided by insurance companies
which are licensed and authorized to do business in the United States of
America, and which are reasonably satisfactory to DISTRIBUTOR. COMPANY agrees to
deliver to DISTRIBUTOR, on or prior to the Effective Date, a certificate of
insurance evidencing the existence of all the above insurance coverages and
naming DISTRIBUTOR as an additional insured under such policies. The certificate
shall contain an agreement by the insurance carrier to notify DISTRIBUTOR, in
writing, at least thirty (30) days prior to the date of any change in such
insurance coverage.

10.          Representations and Warranties

10.01                 Representations and Warranties of DISTRIBUTOR —
DISTRIBUTOR hereby represents and warrants to COMPANY as follows:

(a)                                  DISTRIBUTOR is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. DISTRIBUTOR has the requisite power to own properties, to carry on
its business as now being conducted by it, and to execute, deliver and perform
this Agreement.

(b)                                 This Agreement is, when executed and
delivered by DISTRIBUTOR and by the COMPANY, the valid and binding obligation of
DISTRIBUTOR enforceable against it in accordance with its terms, except as may
be limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting creditors’ rights generally, and further subject to
general equity principles.

--------------------------------------------------------------------------------

(103)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

31


--------------------------------------------------------------------------------


(c)                                  The execution, delivery and performance by
DISTRIBUTOR of this Agreement and the consummation of the transactions
contemplated hereby do not and will not violate, conflict with, result in a
breach or termination of, or constitute a default under (or an event which with
due notice or lapse of time, or both, would constitute a breach of or default
under), (i) the certificate of incorporation, as amended to date, of
DISTRIBUTOR, (ii) any judgment, order, decree, ruling or injunction applicable
to DISTRIBUTOR, or (iii) any contract or agreement between DISTRIBUTOR and any
third party.

(d)                                 There is no action, suit or proceeding
pending or, to the knowledge of DISTRIBUTOR, threatened against DISTRIBUTOR
which, if decided adversely to DISTRIBUTOR, may prevent the consummation of the
transactions contemplated by this Agreement.

10.02      Representations and Warranties of COMPANY — COMPANY hereby represents
and warrants to DISTRIBUTOR as follows:

(a)                                  COMPANY is a limited liability COMPANY duly
organized, validly existing in good standing under the laws of the State of
Delaware. COMPANY has the corporate power to own properties, to carry on its
business as now being conducted by it, and to execute, deliver and perform this
Agreement.

(b)                                 This Agreement is, when executed and
delivered by COMPANY and DISTRIBUTOR, the valid and binding obligation of
COMPANY enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting creditors’ rights generally, and further subject to
general equity principles.

(c)                                  The execution, delivery and performance by
COMPANY of this Agreement and the consummation of the transactions contemplated
hereby do not and will not violate, conflict with, result in a breach or
termination of, or constitute a default under (or an event which with due notice
or lapse of time, or both, would constitute a breach of or default under), (i)
the certificate of formation or operating agreement, as amended to date, of
COMPANY, (ii) any judgment, order, decree, ruling or injunction applicable to
COMPANY, or (iii) any contract or agreement between COMPANY and any third party.

32


--------------------------------------------------------------------------------


(d)                                 There is no action, suit or proceeding
pending or, to the knowledge of COMPANY, threatened against COMPANY which, if
decided adversely to COMPANY, may prevent the consummation of the transactions
contemplated by this Agreement.

(e)                                  The details of the purchasing arrangement,
including the purchase and resale of products by COMPANY, have been disclosed to
its Operators as required by law.

11.                               Notices — Any notice or other communication to
be given under this Agreement by one party to the other shall be in writing and
delivered by overnight messenger service, or delivered by telecopy or facsimile
transmission, or sent by United States registered or certified mail, postage
prepaid, addressed as follows:

If to DISTRIBUTOR:        Southwest Traders, Inc.

Attention:  Ken Smith
President
FAX:  (951) 693-1596

 

If to COMPANY:      TCBY Systems, LLC

2855 E. Cottonwood Parkway, Suite 400
Salt Lake City, UT 84121-7050
Attention: Purchasing Director
FAX:  (801) 736-5941

or to such other addresses as may be communicated in writing by either party to
the other as provided hereunder.  Notices shall be deemed to have been given
when received.

12.                               Force Majeure — Notwithstanding any term or
provision contained in this Agreement to the contrary, it is understood and
agreed that DISTRIBUTOR will not be responsible or liable in any manner
whatsoever for the failure by it to sell and/or deliver the Products or
otherwise perform any obligation under this Agreement or otherwise, and COMPANY
will not be responsible or liable in any manner whatsoever for the failure by it
to purchase and accept, the Products, if such failure is due to fire, strike,
accident, explosion, riot, rebellion, terrorist action or threat, flood,
embargo, war, interruption or delay in transportation, epidemic, pandemic,
shortage of raw materials, acts of God or government (including, but not limited
to, laws, regulations and restrictions of all kinds), or any other causes or
contingencies of any character (other than lack of funds) beyond the reasonable
control of DISTRIBUTOR or COMPANY. 

33


--------------------------------------------------------------------------------


                                                Nothing expressed or implied in
this Section 12 shall excuse the non-performance or delay in performance of any
payment obligation of the COMPANY or DISTRIBUTOR, any affiliate or any Operator.

13.                               Relationship of Parties — This Agreement is
not intended and shall not be construed to constitute either party as the joint
venturer, partner, agent or legal representative of the other.  Neither party
has any authority, whether express, implied, or apparent, to assume or create
any obligations on behalf of the other.

14.                               Entire Agreement; Modifications — This
Agreement and the Schedules attached hereto and made a part hereof, constitute
the entire agreement and understanding of the parties with respect to the
subject matter hereof, and supersede all prior proposals, negotiations,
communications, representations, written or oral agreements and understandings
between the parties with respect to the subject matter hereof. No modification
of any term or provision of this Agreement shall be enforceable unless embodied
in a writing executed by all parties to this Agreement.

15.                               Severability — The provisions of this
Agreement are severable, and the invalidity or unenforceability of any term or
provision hereof shall not operate to invalidate or render unenforceable the
remaining terms and provisions which are valid and enforceable.

16.                               Waivers — The waiver by either party hereto of
any of its rights or breaches of the other party under this Agreement in a
particular instance shall not be construed as a waiver of the same or different
rights or breaches in subsequent instances. All remedies, rights, undertakings
and obligations, hereunder shall be cumulative and none shall operate as a
limitation of any other remedy, right, undertaking or obligation hereof.

17.                               Assignment: Successors and Assigns — Except as
hereinafter set forth, neither of the parties may assign this Agreement without
the prior written consent of the other, except that either party shall have the
right to assign this Agreement to a parent, subsidiary or affiliated COMPANY, or
may assign this Agreement in conjunction with the sale or transfer of all or
substantially all of its stock or assets by way of a sale of stock or assets, a
merger or other business reorganization, without the prior consent of the other
party; provided, however, that any such assignment shall not relieve the
assigning party from any liability or obligation under this Agreement that
accrues prior to the assignment and notice thereof to the other party and
provided further, that in the event of a transfer of all or substantially all of
the stock or assets of a party or merger or other business reorganization, the
surviving entity or transferee is at least as financially strong as the
assigning or original party.  The assigning party shall give notice of such
assignment to the other party. The provisions of this Agreement will be binding
upon and will inure to the benefit of the

34


--------------------------------------------------------------------------------


                                                parties and their respective
successors and assigns.  DISTRIBUTOR may assign its accounts receivables, and
related contract rights, in connection with its accounts receivable financing
and securitization.

18.                               No Offer — The submission by DISTRIBUTOR to
COMPANY of this Agreement shall have no binding force or effect, shall not
constitute an offer to sell the Products, nor confer any right or impose any
obligation upon either party until executed by both parties.

19.                               Confidentiality — Any proprietary information
supplied by either party to the other party (whether set forth in writing, on
any data base or in any other medium), including, but not limited to information
on customer and supplier identity or any other customer or supplier information,
purchasing volumes and history, pricing, purchasing specifications, and product
market results (the “Confidential Information”), is and shall remain
confidential and proprietary information of the disclosing party, and valuable
trade secrets owned solely by the disclosing party. The recipient party of any
Confidential Information shall not disclose any such Confidential Information to
any third person or entity without the prior written consent of the disclosing
party in every instance, and shall not use any such Confidential Information,
nor permit any such Confidential Information to be used, for any reason other
than to fulfill the terms of this Agreement; provided, however, that either
party and its respective successors and assigns may (i) disclose any
Confidential Information to the extent compelled by law, regulation, rule,
subpoena, or other process of law and (ii) provide invoices, and any information
relating to historical payments or payments due or to become due from
franchisees or Operators hereunder to its auditors and legal counsel, and to
present and potential financing sources and rating agencies  and their
respective auditors and legal counsel). The parties’ obligations under this
Section 19 shall not apply to any of the Confidential Information delivered or
made available to them by the other party which the recipient of the
Confidential Information can reasonably establish (a) was known to the recipient
party at the time the Confidential Information was disclosed or made available
to the recipient party; (b) was known to the public at the time the Confidential
Information was disclosed or made available to the recipient party; (c) becomes
known to the public after the date the Confidential Information was disclosed or
made available to the recipient party through no fault or breach of this Section
19 by the recipient party; (d) is given to or made available to the recipient
party by a third party who has a lawful right to disclose the Confidential
Information to the recipient party; or, (e) is independently developed by the
Recipient party without reference to the Confidential Information.

20.                               Arbitration — All actions, disputes, claims or
controversy with the exception of seeking an injunction, now existing or
hereafter arising between DISTRIBUTOR and COMPANY, including, but not limited to
any action, dispute, claim or controversy arising out of this Agreement or the
delivery by DISTRIBUTOR of any Products to COMPANY  (a “Dispute”) shall be
resolved by binding arbitration in Salt Lake City,

35


--------------------------------------------------------------------------------


                                                Utah, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and, to the
maximum extent applicable, the Federal Arbitration Act.  Arbitrations shall be
conducted before one arbitrator mutually agreeable to COMPANY and DISTRIBUTOR. 
If the parties cannot agree on an arbitrator within thirty (30) days after the
request for an arbitration, then each party will select an arbitrator and the
two arbitrators will select a third who shall act as the sole arbitrator of the
dispute.  Judgment on any award rendered by an arbitrator may be entered in any
court having jurisdiction.  All fees of the arbitrator and other costs and
expenses of the arbitration shall be paid by DISTRIBUTOR and COMPANY equally
unless otherwise awarded by the arbitrator.  Disputes between DISTRIBUTOR and
any Operator other than COMPANY shall not be subject to arbitration under this
section 20.

21.                               Governing Law — This Agreement shall be deemed
executed in Salt Lake City, Utah and shall be governed by the construed in
accordance with the laws of the State of Utah as applicable therein.

22.                             Miscellaneous — The section and paragraph
headings contained in this Agreement are for reference only and shall not be
considered as substantial parts of this Agreement. The use of the singular or
plural from in this Agreement shall include the other form and the use of the
masculine, feminine or neuter gender shall include the other gender.

23.                               Counterparts; Facsimile — This agreement may
be executed in one or more counterparts, each of which shall constitute an
original but all of which, when taken together, shall constitute but one
agreement binding on all parties hereto, notwithstanding that all of the parties
are not signatory to an original or same counterpart.  The parties may execute
and deliver this Agreement by facsimile transmission.

[Remainder of page intentionally blank.  Signature page and Schedules follow.]

36


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officers on the day and year first
above written.

 

TCBY SYSTEMS, LLC

 

 

 

 

 

 

 

By:

/s/ Michael Ward

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

SOUTHWEST TRADERS, INC.

 

 

 

 

 

 

 

By:

/s/ Ken Smith

 

 

Its:

President

 

 

37


--------------------------------------------------------------------------------


Schedule 1


PRODUCT CATEGORIES

Frozen Yogurts — Soft Serve and Hand Dipped

Hand Dipped Ice Creams (to be replaced with Hand Dipped Yogurts)

Yogurt Cakes and Pies

Confectionary Fruits, Nuts, Toppings and Cones

Miscellaneous Dessert Items

Snacks

Beverages including Fountain Syrup

Packaging & Paper Items

Cleaning Supplies

Miscellaneous Items — as agreed to by and between Company and Distributor

38


--------------------------------------------------------------------------------


Schedule 2

Maps of Territory

39


--------------------------------------------------------------------------------


Schedule 3

Store Listings

Schedule 4

Product Listings

[Confidential Treatment has been requested for these Schedules.  The
confidential redacted portions
have been filed separately with the SEC]

40


--------------------------------------------------------------------------------


Schedule 5

Temecula Inbound Quantity Matrix

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have
been filed separately with the SEC]

41


--------------------------------------------------------------------------------


Schedule 6

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have
been filed separately with the SEC]

42


--------------------------------------------------------------------------------